Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
16, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00366-CR



                    IN RE DEANDRE DEBOEST, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             232nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1604855

                        MEMORANDUM OPINION

      On May 2, 2019, relator DeAndre DeBoest filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Josh Hill,
presiding judge of the 232nd District Court of Harris County, to permit relator to
proceed pro se in the underlying case.

      Relator asserts that he has filed at least nine motions to proceed pro se, has
demanded in open court that he be allowed to proceed pro se, and has refused to
accept a court-appointed attorney. To be entitled to mandamus relief, a relator must
show that (1) the relator has no adequate remedy at law for obtaining the relief the
relator seeks; and (2) what the relator seeks to compel involves a ministerial act
rather than a discretionary act. In re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim.
App. 2017).
      It is relator’s burden to provide a sufficient record to establish that relator is
entitled to relief. See In re Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th
Dist.] 2017, orig. proceeding); Ex parte Bates, 65 S.W.3d 133, 135 (Tex. App.—
Amarillo 2001, orig. proceeding). Relator has failed to do so. Relator did not file a
record with his petition containing the motions he purportedly filed, any rulings on
his motions, any other relevant documents filed in the trial court, or any record of
the proceeding in which relator claims that he demanded in open court that the trial
court allow him to proceed pro se. See Tex. R. App. P. 52.7.
      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny his petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                           2